Case 9:18-cv-80106-DMM Document 287 Entered on FLSD Docket 03/19/2021 Page 1 of 5




                                 SOUTHERN DISTRICT OF FLORIDA
                                    Case No. 9:18-CV-80106-DMM
    GLOBAL DIGITAL SOLUTIONS, INC.,
          Plaintiff,
    vs.
    GRUPO RONTAN ELECTRO METALURGICA, S.A.,
    JOAO ALBERTO BOLZAN, and
    JOSE CARLOS BOLZAN,

          Defendants.
                                                                /

          PLAINTIFF GDSI’S REPLY IN SUPPORT OF MOTION FOR AWARD OF
             ATTORNEYS’ FEES, NONTAXABLE EXPENSES RELATED TO
                 ATTORNEYS’ FEES AND TAXABLE COSTS (DE 277)

          Plaintiff Global Digital Solutions, Inc. (“GDSI”), respectfully submits this Reply

   Memorandum in support of Plaintiff’s Motion for Award of Attorneys’ Fees, Nontaxable Expenses

   Related to Attorneys’ Fees and Taxable Costs (DE 277) (“Plaintiff’s Fee Motion”).

          Defendants, Grupo Rontan Electro Metalurgica, S.A. (“Rontan”), Joao Alberto Bolzan, and

   Jose Carlos Bolzan (collectively, the “Defendants”) failed to file a timely response to the Plaintiff’s

   Fee Motion. In response to this Court’s Order to Show Cause, (DE 280), Defendants submit no

   evidence in opposition to Plaintiffs’ Fee Motion. Nor do they contend that Plaintiff’s evidentiary

   showing in support of the motion is in any way insufficient. In fact, Defendants concede, as they

   must, that Plaintiff is the “prevailing party” within the meaning of the applicable agreement. (DE

   282, at 2.) They raise three narrow points in their opposition: (1) Plaintiff is not entitled to pre-

   litigation attorney’s fees or costs; (2) the hourly rates charged by Plaintiff’s counsel and paralegals

   are not reasonable; and (3) The Non-Taxable Expenses related to ESI discovery are not

   recoverable. Each of these points is without merit.
Case 9:18-cv-80106-DMM Document 287 Entered on FLSD Docket 03/19/2021 Page 2 of 5




          A.      The SPA covers pre-filing investigation legal fees and costs.

          Section 10.9 of the SPA provides that that if any legal action is brought under the

   agreement, “the prevailing party in such action or proceeding shall be entitled to recover all

   reasonable expenses relating thereto (including attorney’s fees and expenses) from the party

   against which such action or proceeding is brought.” (D.E. 1 at Ex. A.; SPA §10.9) (emphasis

   added.) Defendants argue that the requirement of filing an action establishes a temporal cut off

   for the cover of fees relating to the action: only fees incurred after the filing, Defendants argue,

   are recoverable. (DE 282, at 2).

          In essence, Defendants’ position is that a reasonable pre-filing investigation is not an

   expense “relating to” the filing of a civil action. Such an argument runs contrary to common sense,

   not to mention the federal rules. See Fed. R. Civ. P. 11. Indeed, this Court’s adoption of

   Defendants’ position would encourage litigants to file first and investigate only after filing, so as

   to make sure all fees and expenses are recoverable. Under the plain language of the SPA, and in

   the interests of the fair and efficient administration of justice, Defendants’ argument should be

   rejected. Reasonable fees incurred prior to the filing of a complaint in federal court are not merely

   “related to” a legal action; they are an essential pre-requisite. They are clearly recoverable under

   the SPA.

          B.      The Hourly Rates Are Reasonable, Particularly in light of the relevant risk
                  factors

          The rates set forth in the Sires Declaration for each of the attorneys and paralegals who

   worked on this matter are the actual, standard rates applicable during the relevant time period.

   Defendants have offered no evidence of their own to establish that these rates are unreasonable.

   As set forth in Plaintiff’s Fee Motion and supporting materials, the rates are on their face

   reasonable in a matter of this complexity.



                                                    2
Case 9:18-cv-80106-DMM Document 287 Entered on FLSD Docket 03/19/2021 Page 3 of 5




          For example, this Court and the parties have cited previously to Judge Martinez’s rulings

   in Qantum, Comm’ns Corp. v. Star Broadcasting, Inc., the Quantum case, 473 F. Supp. 2d 1249

   (S.D. Fla. 2007), a case which is factually and procedurally analogous to this one. There, as here,

   the court entered a default as to liability based on defendants’ willful discovery violations.

   Following an evidentiary hearing, the court entered a decree of specific performance that required

   the parties to close on an acquisition, and the Court further awarded of damages incident to specific

   performance. Id. at 1267 (awarding specific performance and approving plaintiff/buyer’s request,

   “consistent with Florida law, that Qantum receive a reduction in purchase price commensurate

   with its damages, attorney’s fees, and costs). Subsequently, Judge Martinez awarded over a $1.5

   million dollars in attorneys’ fees to the plaintiff as the prevailing party. 1 In 2009—nearly twelve

   years ago—the Court approved as reasonable an hourly rate of $575 for partners in that case.2

          Further, as set forth in the Sires Declaration, the fee arrangement in this case is not an

   “hourly” engagement. Plaintiff’s counsel has now worked nearly five years under a contingency

   fee arrangement and undertaken significant risk of nonpayment. Florida law allows a lodestar

   multiplier in contingency fee cases. Standard Guar. Ins. Co. v. Quanstrom, 555 So. 2d 828, 834

   (Fla. 1990). In Quanstrom, the Court established the following parameters as to the amount of the

   multiplier:

                 If the trial court determines that success was more likely than not at the outset,
                 it may apply a multiplier of 1 to 1.5; if the trial court determines that the
                 likelihood of success was approximately even at the outset, the trial judge may


   1
     By Order dated June 8, 2007, Judge Martinez awarded $1,152,493 in attorneys’ fees and costs
   incurred by Qantum prior to May 10, 2007. Qantum II, 491 F. Supp. 2d 1123 (S.D. Fla. 2007). On
   September 17, 2009, Judge Martinez entered a supplemental Order awarding an additional
   $304,469.91 in costs and fees incurred through October 22, 2008. Finally, on November 9, 2009,
   Judge Martinez awarded another $63,212.50 in fees and $443.68 in nontaxable costs. (Qantum
   D.E. 335.)
   2
     A copy of the Qantum plaintiffs’ verified fee petition (Qantum D.E. 330-1) is attached to the
   Sires Declaration as Ex. 7, setting forth the Qantum lawyers’ 2009 hourly rates.


                                                       3
Case 9:18-cv-80106-DMM Document 287 Entered on FLSD Docket 03/19/2021 Page 4 of 5




                 apply a multiplier of 1.5 to 2.0; and if the trial court determines that success
                 was unlikely at the outset of the case, it may apply a multiplier of 2.0 to 2.5.

   Id. at 834.

           Thus, even if this Court were to turn the back the hands of time to 2009, when $575 was a

   reasonable hourly rate, the application of even a modest multiplier would render the hourly rate

   reasonable, and therefore the full amount of the requested fees reasonable as well.

           C.       Cost related to ESI discovery are recoverable as “expenses related to
                    attorneys’ fees.”

           Defendants ask this Court to reject Plaintiffs’ request for reimbursement of ESI-related

   discovery expenses as a taxable cost under 28 U.S.C. §1920(4). Defendants completely misread

   Plaintiff’s application.

           Plaintiff seeks reimbursement of ESI-related discovery costs under contract, not under

   statute. As noted above, the SPA provides that “the prevailing party … shall be entitled to recover

   all reasonable expenses relating [to an action or proceeding] (including attorney’s fees and

   expenses) from the party against which such action or proceeding is brought.” (D.E. 1 at Ex. A.;

   SPA §10.9) (emphasis added.) In their motion, Plaintiff acknowledged that the Circuits are split

   on the question of whether ESI-related discovery is a taxable cost under 28 U.S.C. §1920(4). (DE

   277, at 7.) In today’s world, however, there is no debate as to whether ESI-related discovery costs

   constitute a reasonable expense “relating to” litigation as a matter of contract interpretation.

                                               CONCLUSION

           For the reasons set forth above and in the opening motion and supporting materials, this

   Court should approve the application for reasonable attorneys’ fees, reasonable expenses related

   to attorneys’ fees and taxable costs in the full amount requested.




                                                       4
Case 9:18-cv-80106-DMM Document 287 Entered on FLSD Docket 03/19/2021 Page 5 of 5




   Dated: March 19, 2021                             Respectfully submitted,

    PAUL WEISS RIFKIND, WHARTON &                    BOIES SCHILLER FLEXNER LLP
    GARRISON LLP

    William A. Isaacson, Esq.                        By: /s/ Carlos M. Sires
    (Pro Hac Vice)                                       Carlos M. Sires, Esq.
    2001 K Street, NW                                    (Florida Bar No. 319333)
    Washington, DC 20006-1047                            James Grippando, Esq
    Telephone: (202) 223-7300                            (Florida Bar No. 383015)
    Facsimile: (202) 223-7420                            401 East Las Olas Blvd., Suite 1200
    wisaacson@paulweiss.com                              Fort Lauderdale, FL 33301
                                                         Telephone: (954) 356-0011
                                                         Facsimile: (954) 356-0022
                                                         csires@bsfllp.com
                                                         jgrippando@bsfllp.com

                                                     Attorneys for Global Digital Solutions, Inc.



                                 CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a true and correct copy of the foregoing was served on all

   counsel of record via the court’s CM/ECF System on March 19, 2021.


                                                    By: /s/ Carlos M. Sires
                                                        Carlos M. Sires, Esq.




                                                5
